  Case 20-01019         Doc 19     Filed 06/30/21 Entered 06/30/21 13:37:44           Desc Main
                                     Document     Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MAINE


 In re:
                                                     Chapter 7
 Northern New England                                Case No. 19-10564
 Diagnostics, LLC,

                             Debtor


 Edmond J. Ford,

                             Plaintiff
   v.                                                Adv. Proc. No. 20-1019

 Jorgensen Consulting, LLC,

                             Defendant



                                         DEFAULT JUDGMENT

          On January 26, 2021, the Clerk entered a default against the Defendant in this proceeding

under Fed. R. Civ. P. 55(a). [Dkt. No. 6.] Since then, the Plaintiff has applied for a default

judgment on his complaint, seeking the entry of judgment in his favor and against the Defendant

in the amount of $376,998.64 plus interest, costs, expenses, and attorney’s fees. See [Dkt. Nos. 1 &

7]. After conducting two hearings on the motion for default judgment and considering the signed

statements offered by the Plaintiff in support of the motion [Dkt. Nos. 15 & 16], the Court

concludes that the Plaintiff is entitled to the following relief:

    1. Judgment is hereby entered under Fed. R. Civ. P. 55(b)(2) in favor of the Plaintiff and

          against the Defendant on Count I of the Plaintiff’s complaint in the amount of $256,280.04.

    2. Because the Plaintiff’s claim against the Defendant is premised on state law, the Court looks

          to Maine law to determine the applicable rule of prejudgment interest. See Lassman v.
 Case 20-01019        Doc 19    Filed 06/30/21 Entered 06/30/21 13:37:44           Desc Main
                                  Document     Page 2 of 2



      Keefe (In re Keefe), 401 B.R. 520, 526 (B.A.P. 1st Cir. 2009). Under 14 M.R.S. § 1602-

      B(3), the applicable rate of prejudgment interest is the one-year United States Treasury bill

      rate plus 3%. Prejudgment interest in this matter accrued from November 19, 2020 (the date

      the complaint was filed) until the date of this judgment. See 14 M.R.S. § 1602-B(5).

      According to the website maintained by the Board of Governors of the Federal Reserve

      System, the interest rate on one-year Treasury bills for the week ending December 27, 2019

      was 1.53%. See id. § 1602-B(3)(A) (defining “one-year United States Treasury bill rate” as

      the “weekly average one-year constant maturity Treasury yield, as published by the Board of

      Governors of the Federal Reserve System, for the last full week of the calendar year

      immediately prior to the year in which prejudgment interest begins to accrue”).

      Accordingly, prejudgment interest is awarded at the rate of 4.53%.

   3. Postjudgment interest in this proceeding is governed by 28 U.S.C. § 1961(a). See In re

      Keefe, 401 B.R. at 526. Such interest shall accrue from the date of this judgment at the rate

      of 0.09%. See 28 U.S.C. § 1961(a) (“Such interest shall be calculated from the date of the

      entry of the judgment, at a rate equal to the weekly average 1-year constant maturity

      Treasury yield, as published by the Board of Governors of the Federal Reserve System, for

      the calendar week preceding[] the date of the judgment.”).

   4. The Plaintiff is allowed costs (but not attorney’s fees) under Fed. R. Bankr. P. 7054(b)(1).



Date: June 30, 2021
                                            Michael A. Fagone
                                            United States Bankruptcy Judge
                                            District of Maine




                                              -2-
